AMENDED MEMORANDUM **
Loyd Dale Jones, an Arizona state prisoner, appeals pro se the district court’s dismissal for failure to exhaust administrative remedies in accordance with 42 U.S.C. § 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni, 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
Because Jones did not pursue his grievance to the final level of the administrative process, the district court properly dismissed his action for failure to exhaust administrative remedies. See Booth v. Churner, 532 U.S. 731, 739-41, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001) (holding that prisoners must exhaust their administrative remedies before filing suit). Jones’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.